DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-6, 8-16, and 18-19 drawn to a liquid, ready-to-use parenteral pharmaceutical composition of carmustine dissolved in polysorbate as the sole solvent; the composition is water free; and drawn to a similar composition, wherein the liquid is free of visible particles and is stored in a container that is free of polyvinyl chloride and free of di-2-ethylhexylphthalate.
Group II, Claims 7 and 17, drawn to a method for administering carmustine of Group I by parenterally administering the solution to a patient.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a liquid, ready-to-use parenteral pharmaceutical composition of carmustine dissolved in polysorbate as the sole solvent, this technical feature is not a special technical feature as it does not make a contribution over the prior art Villani et al. (JP 2009-509608 A, 12-Mar-2009), hereinafter Villani. 
Whether a particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” is considered with respect to novelty and inventive step. The shared technical feature of a liquid, ready-to-use parenteral pharmaceutical composition of carmustine dissolved in polysorbate as the sole solvent, lacks novelty or inventive step because Villani describes the invention of a kit for parenteral administration of a drug, particularly a kit for injecting a drug dissolved in a solvent (Abstract). The kit comprises at least one container containing a liquid for parenteral injection; at least one prefilled syringe comprising at least one drug formulated in a lipophilic solvent to be administered by the parenteral route, said container (a) and prefilled syringe (b') is a kit characterized in that it is made of a material compatible with a lipophilic solvent (p. 5, 1st paragraph). In a preferred embodiment, the drug is tacrolimus, cyclosporine, taxic anticancer drugs, alkylating agents, for th paragraph; Claim 15). Villani recites that for some active ingredients such as carmustine or docetaxel, it is necessary to pre-dilute them in a suitable solvent before they are delivered to the infusion container (p. 5, 7th paragraph). Villani teaches that the lipophilic solvent is selected from vegetable oil, polysorbate, polyethylene glycol, benzyl alcohol, ethanol and mixtures thereof (p. 8, 3rd to last sentence; Claim 16). As an example, Villani describes a kit for intravenous administration of docetaxel containing a glass vial with docetaxel in polysorbate 80 (p. 7). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to develop a liquid ready-to-use parenteral carmustine in polysorbate per the teaching of Villani. One would have been motivated to do so because Villani has taught the actives and the solvent to include carmustine and polysorbate respectively, and describes an example which is free of water. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616